Rehearing in banc granted, panel opinion vacated
             under Local Rule 35(c), January 13, 2005




                            PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RUTILIO LOPEZ-SOTO,                       
                            Petitioner,
                 v.                                 No. 03-1331
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A77-693-585)

                         Argued: June 3, 2004

                      Decided: September 20, 2004

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Petition denied by published opinion. Judge Gregory wrote the major-
ity opinion, in which Judge Niemeyer joined. Judge Michael wrote a
dissenting opinion.


                              COUNSEL

ARGUED: James M. Sullivan, Appellate Litigation Program,
GEORGETOWN UNIVERSITY LAW CENTER, Washington, D.C.,
for Petitioner. Victor Matthew Lawrence, Office of Immigration Liti-
gation, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent. ON BRIEF: Steven H.
Goldblatt, Director, Abigail V. Carter, Supervising Attorney,
Michelle Correll, Harsh Trivedi, Student Counsel, Appellate Litiga-
2                      LOPEZ-SOTO v. ASHCROFT
tion Program, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Petitioner. Peter D. Keisler, Assistant Attorney
General, Civil Division, Mary Jane Candaux, Senior Litigation Coun-
sel, Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.


                             OPINION

GREGORY, Circuit Judge:

   Rutilio Lopez-Soto (hereinafter "Petitioner" or "Lopez-Soto") peti-
tions for review of the Board of Immigration Appeals’ (the "BIA")
order denying his asylum request and denying him relief pursuant to
the Convention Against Torture. Petitioner is a native and citizen of
Guatemala who entered the United States in 1999, having fled Guate-
mala with his cousin because the gang Mara 18 posed a threat to their
lives. Previously, Mara 18 killed Petitioner’s older brother, and gang
members threatened to kill Lopez-Soto, his other brother and his cou-
sin if they did not join the gang. As Petitioner and his cousin
attempted to flee to the United States, his cousin was apprehended by
Mexican authorities then deported to Guatemala. Shortly after the
cousin returned to Guatemala, Mara 18 murdered him as well.

   While it is clear that Petitioner has an objectively reasonable fear
for his life if he is to return to Guatemala, the BIA’s determination
that Petitioner was not persecuted "on account of" his familial mem-
bership is supported by substantial evidence. Accordingly, we must
deny Petitioner’s asylum claim. Furthermore, we find that the BIA
properly rejected Petitioner’s Convention Against Torture claim. For
the detailed reasons that follow, we deny the petition for review.

                                  I.

                                  A.

   Petitioner was born in Quesada, Jutiapa, Guatemala in 1982. When
he was eight-years-old, members of Mara 18 — a violent street gang
formed in Los Angeles, California, but which now also has a strong
                        LOPEZ-SOTO v. ASHCROFT                           3
                                                       1
presence in Honduras, El Salvador and Guatemala — recruited and
harassed his two brothers, Edgar (then twenty-two) and Rubilio (then
twenty). Both brothers had served in the Guatemalan army, and Mara
18 believed that they had military training and access to weapons. The
Mara 18 threat, as is consistent with the gang’s practice, was to join
or die. Both brothers refused to join.

   In April 1990, members of Mara 18 killed Edgar by stabbing him
eighteen times at Rio de Paz, a town in Jutiapa. Witnesses to the death
notified his family and identified the two killers. Petitioner’s father
filed a police report in May 1990, stating the names of the individuals
believed to be the killers. The killers were never apprehended. Peti-
tioner’s father declined offers from Edgar’s military friends to "take
care" of the killers.2 After receiving letters from Mara 18 threatening
his life, Rubilio fled to the United States. In his affidavit filed before
the IJ in Petitioner’s case, Rubilio stated: "Because of my family’s
continued opposition to Mara 18, gang members have targeted young
male members of my family for recruitment. . . . Because of our con-
tinued resistance, Mara 18 has threatened and attempted to kill off the
young male members of my family." J.A. 45-46 ¶ 5.

   In January 1999, after Petitioner turned sixteen, the first incident
in which Mara 18 threatened Petitioner occurred when members of
the gang threatened Petitioner and his cousin, Elmer Estuardo Lopez
Mejia ("Elmer") in a park. In his affidavit,3 Petitioner stated that when
members of Mara 18 confronted and threatened Petitioner and Elmer
   1
     See generally Rupert Widdicombe & Duncan Campbell, Poor Neigh-
bours Fall Prey to US Gang Culture: Central America Counts Cost of
Deadly Export From Los Angeles, The Guardian (London), May 28,
2003, at 12 (discussing "two major international [gang] ‘franchises,’" the
"MS (Mara Salvatrucha) and the Mara 18" and the fact that their local
branches in El Salvador, Honduras and Guatemala "are involved in major
crime from smuggling drugs and weapons, to kidnapping and car-
jacking").
   2
     Petitioner and his entire family are deeply religious and opposed to
the violence which plagues their country. Petitioner concedes that he is
not asserting that he is being persecuted because of his religious beliefs.
IJ Oral Decision at 9 (J.A. 505) (hereinafter "Oral Decision").
   3
     Regarding this incident, the Immigration Judge ("IJ") made a factual
finding that members of Mara 18 told Petitioner and Elmer to join the
gang or "they would be killed like [Edgar] was killed." Oral Decision at
7 (J.A. 503). This finding contradicts Petitioner’s affidavit in support of
his asylum petition, see J.A. 16-17, as well as his testimony before the
IJ, id. 412-14.
4                        LOPEZ-SOTO v. ASHCROFT
in the park, the boys, fearing violence, falsely said that they were
"going to think about [joining the gang]" so that the gang would let
them leave the park. Id. at 16. He also stated that his "parents were
terrified that if I left the house, I would be killed like Edgar." Id. Dur-
ing his testimony before the IJ, Petitioner recounted the park incident
similarly and stated that when he told his parents about it, "they
remembered what happened to my brother." Id. at 412-15.4

   After this incident, the gang made continuous threats. During the
summer of 1999, Mara 18 mailed the boys threatening letters at their
homes. The IJ found that the letters stated the boys could either "join
[Mara 18] and have everything, or refuse and you will be killed." Id.
The IJ further recognized that Petitioner and his father "both feared
that [Petitioner] would be killed by [Mara 18], as his brother had been
killed in 1990." Id.

                                     B.

   Because of such fears, Petitioner’s father and Elmer’s parents
arranged for the boys to flee Quesada, with the intention of fleeing
Guatemala entirely. In September 1999, Petitioner and Elmer drove
seven hours (roughly northeast) to the city of Puerto Barrios, Guate-
mala to stay with a friend of Petitioner’s father while the family
arranged for the boys to leave the country. The boys stayed in Puerto
Barrios for approximately one month, and Petitioner did odd jobs
while there to support himself. During that time in Puerto Barrios,
Petitioner did not have personal trouble with Mara 18. However,
while he was in Puerto Barrios, Petitioner’s parents received two
more threatening letters, the last one of which stated that Petitioner
would be stabbed like Edgar if he did not join the gang and warned
him that attempts to escape would be futile.5
    4
     Thus, the record reflects that Petitioner merely testified that his par-
ents were worried that he would be killed by the gang like his brother,
not that the gang mentioned his brother Edgar while threatening him in
the park.
   5
     While the record is somewhat unclear, this last letter arrived after
Petitioner had left for Puerto Barrios in September 1999 but before he
fled to Mexico in November 1999. See J.A. 17-19.
                        LOPEZ-SOTO v. ASHCROFT                          5
   On November 2, 1999, the boys left for the United States, traveling
northward through Mexico. The boys attempted to avoid Mexican
Immigration authorities because they feared being deported. On
November 16, 1999, at a bus stop in Oaxaca, Mexico, immigration
officials stopped the boys for questioning. Petitioner escaped by run-
ning, but Elmer was caught and deported. Petitioner continued
onward to the United States, and he was detained by INS near the
Texas border on December 22, 1999.

   On January 10, 2000, while in INS custody, Petitioner spoke with
his parents by phone, and they informed him that Elmer had been
deported and killed by Mara 18 upon his return to Guatemala. On
February 20, 2000, Mara 18 shot Elmer’s younger brother Danny.

                                   C.

   On January 10, 2000, Petitioner was released from the INS chil-
dren’s facility in Texas into his brother Rubilio’s custody. Petitioner
traveled with his brother to Los Angeles where he lived. Petitioner
testified that he left L.A. out of fear, because he saw people that "re-
sembled" the Mara 18,6 and moved to Virginia to stay with another
family member.

   On November 8, 2000, Petitioner admitted deportability at his
deportation hearing, but requested relief in the form of asylum, with-
holding of removal, relief under the Convention Against Torture, or,
in the alternative, voluntary departure. At his hearing on April 17,
2001, the IJ heard testimony from Petitioner and Jan Perlin, an expert
qualified in the affairs of the Guatemalan justice system. The IJ also
accepted numerous documents, including the aforementioned affida-
vits as well as other affidavits, copies of official documents, reports
on Guatemala and those concerning Mara 18 itself.

  Although the IJ held that Petitioner was credible, Oral Decision at
4-5 (J.A. 500-01),7 and gave the documentary evidence "great
  6
    Mara 18 was founded in Los Angeles and its members often sport a
distinctive tattoo.
  7
    The IJ found two exceptions to Petitioner’s credibility, rejecting his
contentions that: (1) Petitioner feared being harmed by Mara 18 because
the gang believed he would take revenge for the killing of Edgar, and (2)
Mara 18 would take revenge on Petitioner because the gang believed
Petitioner would join a rival gang. Oral Decision at 4-5 (J.A. 500-01).
6                        LOPEZ-SOTO v. ASHCROFT
weight," id. at 3-4 (J.A. 499-500), he issued an oral decision declining
to grant Petitioner relief. Based on the State Department’s Country
Reports and Perlin’s testimony, the IJ found that the Guatemalan "jus-
tice system is dysfunctional" and that while the Guatemalan govern-
ment "is willing to protect its citizens from these Mar[ ]a gangs . . .
they are unable to protect the citizens." Id. at 9 (J.A. 505). However,
the IJ found that Petitioner would not suffer persecution "on account
of" his membership in a particular social group, namely his family,
because "there is no nexus between the killing of [Edgar] and the
threats to [Petitioner] or the threats to [Petitioner’s] family, and that
the [Petitioner’s] family in this case does not constitute a particular
social group." Id. at 11 (J.A. 507). In short, the IJ found that while
Petitioner had a reasonably objective fear of harm from the gang, he
determined that Petitioner was being recruited and harassed because
he was a teenaged male living in the area, not on account of "any fam-
ily reasons." Id.8

   Additionally, the IJ found that Petitioner was not entitled to protec-
tion pursuant to the Convention Against Torture because the torture
feared was not government sponsored. While the IJ acknowledged
Mara 18’s grip on the country and law enforcement’s inability to con-
trol them, the IJ concluded that Convention Against Torture protec-
tion "does not extend to persons who fear entities that the government
is unable to control." Id. at 13 (J.A. 510).

   On appeal, the BIA affirmed. In re Lopez-Soto, No. A77-693-585,
slip op. at 1 (BIA Feb. 20, 2003) (per curiam) (J.A. 517). The BIA
held that, "respondent has failed to establish that the harm he fears is
on account of a protected ground. We also agree that respondent has
failed to establish eligibility for relief under the Convention Against
Torture because he has not shown that the government acquiesces in
the torturous activities of the gang, the Mara 18." Id. This petition for
review followed.
    8
    The IJ also held in the alternative that Petitioner could safely relocate
within Guatemala, thus defeating his asylum claim. See Oral Decision at
13 (J.A. 509). The BIA did not reach the alternative holding because it
affirmed the IJ’s first holding. Since we deny the petition on the first
ground, we, too, do not reach the alternative holding.
                        LOPEZ-SOTO v. ASHCROFT                          7
                                   II.

   Our review of a BIA asylum eligibility determination is most nar-
row. See Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999). Our
standard of review recognizes the respect we must accord the BIA’s
expertise and its status as the Attorney General’s designee in deporta-
tion decisions. Huaman-Cornelio v. BIA, 979 F.2d 995, 999 (4th Cir.
1992); see also M.A. A26851062 v. INS, 899 F.2d 304, 313-14 (4th
Cir. 1990) (en banc). Specifically, BIA determinations concerning
asylum eligibility are conclusive "if supported by reasonable, substan-
tial, and probative evidence on the record considered as a whole." INS
v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (internal quotation marks
and citation omitted); accord Blanco de Belbruno v. Ashcroft, 362
F.3d 272, 278 (4th Cir. 2004). We have noted, "[t]he possibility of
drawing two inconsistent conclusions from the evidence does not pre-
vent an administrative agency’s finding from being supported by sub-
stantial evidence." Gonahasa, 181 F.3d at 541 (internal quotation
marks and citations omitted). This standard is extremely deferential
to the BIA’s determinations; indeed, we will uphold the BIA determi-
nation unless a petitioner can "show that the evidence he presented
was so compelling that no reasonable factfinder could fail to find the
requisite fear of persecution." Elias-Zacarias, 502 U.S. at 483-84
(emphasis added); accord Blanco de Belbruno, 362 F.3d at 278;
Huaman-Cornelio, 979 F.2d at 999. Finally, we review legal issues
determined by the BIA de novo. Blanco de Belbruno, 362 F.3d at 278
(citing Nwolise v. INS, 4 F.3d 306, 309 (4th Cir. 1993)).

                                   III.

                                   A.

   Petitioner argues that the BIA’s ruling that he is not eligible for
asylum is not supported by substantial evidence. The Immigration and
Nationality Act authorizes the Attorney General to confer asylum on
any "refugee." 8 U.S.C. § 1158(b)(1). A "refugee" is one "who is
unable or unwilling to return to . . . [his or her native] country because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group,
or political opinion." Id. § 1101(a)(42)(A) (emphasis added). In short,
to qualify for asylum, one must show: (1) a well-founded fear of per-
8                       LOPEZ-SOTO v. ASHCROFT
secution; (2) on account of one of the above described enumerated
statutory grounds; (3) by an organization that the government is
unable or unwilling to control.9 See generally Elias Zacarias, 502
U.S. at 481-83; see also M.A. A26851062, 858 F.2d at 218 (stating
asylum is warranted if petitioner can show the "government is unwill-
ing or unable to control the offending group") (citing Lazo-Majano v.
INS, 813 F.2d 1432, 1434 (9th Cir. 1987)). Petitioner bears the burden
of proof with respect to his eligibility for asylum. 8 C.F.R.
§ 208.13(a); Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).
Regarding the level of proof required by a petitioner seeking asylum
because of future persecution who, as here, has not demonstrated past
persecution,10 the statute is less clear than one might hope. The most
reasonable reading of the statute, however, is that a petitioner must
demonstrate fear of persecution based on a protected characteristic by
a preponderance of the evidence. See Zhu v. Ashcroft, ___ F.3d ___,
___, 2004 WL 1854553, at n.6 (5th Cir. Aug. 19, 2004).

   In this case, there is no dispute that Petitioner has a well-founded
fear of persecution by an organization which the government is
unable to control. The IJ found as much, and the BIA did not disturb
his holding. Oral Decision at 12 (J.A. 508) ("[Lopez-Soto] has a sub-
jective fear of persecution and based upon the evidence presented,
there is an objective fear of harm by the Ma[ ]ra 18 gang to this
respondent."); see also Chen v. INS, 195 F.3d 198, 203-05 (4th Cir.
1999) (discussing well-founded fear). Further, the IJ held that the
Guatemalan government is "unable to protect the citizens from the
Ma[ ]ra gangs," Oral Decision at 9 (J.A. 505), thus satisfying the third
prong.
    9
    Summarizing the case law on the last prong, the Seventh Circuit has
recently noted that "there is no rule requiring that persecution actually be
directed by the state or by an organized political party." Bace v. Ashcroft,
352 F.3d 1133, 1138 (7th Cir. 2004) (citing 8 C.F.R. § 208.13(b)(3) and
cases). See also Roman v. INS, 233 F.3d 1027, 1034 (7th Cir. 2000) (stat-
ing applicant need only show government condoned persecution or dem-
onstrated an inability to protect victims); Andriasian v. INS, 180 F.3d
1033, 1042-43 (9th Cir. 1999) (holding threats by "thugs" could be the
basis of persecution where government could not or would not control
the threat).
   10
      Indeed, Petitioner never raised a claim of past persecution before the
IJ.
                       LOPEZ-SOTO v. ASHCROFT                          9
   However, the IJ rejected Lopez-Soto’s claim on the ground that
there "is no nexus between the possible harm to this respondent and
any of the grounds listed under the Act," id. at 12 (J.A. 508), and the
BIA affirmed because Petitioner "failed to establish that the harm he
fears is on account of a protected ground." BIA slip op. at 1 (J.A. at
517). Thus, the narrow question presented for review is whether the
persecution at issue is "on account of" Petitioner’s status as a member
of a protected group. Accordingly, we turn to Petitioner’s claim that
the BIA’s determination that he was not persecuted "on account of"
his family membership is unsupported by substantial evidence.

                                   B.

                                   1.

   The BIA denied Lopez-Soto’s asylum claim on the ground that he
does not face persecution "on account of a protected ground." Slip op.
at 1 (J.A. 517). As noted above, to establish a viable asylum claim,
Petitioner must show his persecution was "on account of" his "mem-
bership in a particular social group." 8 U.S.C. § 1101(a)(42)(A). To
make such a showing, the applicant must (1) specify the particular
social group, (2) show that he is a member of that group, and (3) show
that he has a well-founded fear of persecution based on his member-
ship in that group. Id.; see generally Huaman-Cornelio, 979 F.2d at
999. Petitioner argues that the BIA’s conclusion was not supported by
substantial evidence because he claims that there is evidence that he
was persecuted on account of his membership in two particular social
groups: his family and the young male members of his family.

    We have never reached the issue of whether "family" constitutes
a cognizable "particular social group" within the meaning of the stat-
ute. However, our sister circuits that have considered the issue all
appear to have recognized that "family" so qualifies. See Iliev v. INS,
127 F.3d 638, 642 & n.4 (7th Cir. 1997) (citing cases); Fatin v. INS,
12 F.3d 1233, 1239-40 (3d Cir. 1993) (accepting BIA’s ruling in
Acosta, infra, that "kinship ties" qualify as a particular social group);
Gebremichael v. INS, 10 F.3d 28, 36 (1st Cir. 1993) ("There can, in
fact, be no plainer example of a social group based on common iden-
tifiable and immutable characteristics than that of the nuclear fam-
ily."); Sanchez-Trujillo v. INS, 801 F.2d 1571, 1576 (9th Cir. 1986)
10                       LOPEZ-SOTO v. ASHCROFT
("Perhaps a prototypical example of a ‘particular social group’ would
consist of the immediate members of a certain family, the family
being a focus of fundamental affiliational concerns and common
interests for most people."); In re Acosta, 19 I. & N. Dec. 211, 233
(BIA 1985) (describing membership in a particular social group and
stating "[t]he shared characteristic might be an innate one such as sex,
color or kinship ties") (emphasis added), overruled on other grounds
by In re Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987). We join our
sister circuits in holding that "family" constitutes a "particular social
group" under 8 U.S.C. § 1101(a)(42)(A).11 Thus, we must turn to the
question of causation and determine whether Petitioner’s persecution
was "on account of" such family membership.

                                     2.

   As detailed above, the IJ concluded that "there is no nexus between
the killing of the respondent’s brother and the threats to the respon-
dent or the threats to the family," and the BIA affirmed, holding that
Petitioner "has failed to establish that the harm he fears is on account
of a protected ground." Instead, the IJ found that Petitioner was being
recruited and threatened by Mara 18 because he was a 16-year-old
male living in the area, and not because he was a member of a partic-
ular family. Petitioner, however, argues that the determinations of the
IJ and the BIA ignored the applicable legal standard in reaching their
conclusions. Lopez-Soto argues that the BIA examined his evidence
and erroneously required him to show that Mara 18 was motivated
solely by Petitioner’s family membership, rather than merely showing
that his persecution had some nexus to a protected ground. Thus, Peti-
tioner argues that while part of Mara 18’s motivations may have been
that he was a young male living in Guatemala, the BIA erred in fail-
ing to recognize that his family membership was another causal
aspect of his persecution.
  11
    The IJ, as noted above, also found that Lopez-Soto’s family did not
constitute a particular social group. Oral Decision at 11 (J.A. 507). While
we reject that conclusion, we recognize that the BIA did not specifically
reach that aspect of the IJ’s holding, but instead affirmed the IJ’s conclu-
sion that the persecution was not "on account of a protected ground."
BIA slip op. at 1 (J.A. 517).
                       LOPEZ-SOTO v. ASHCROFT                         11
   Petitioner is correct that to qualify for asylum, the persecution
feared falls within the statute so long as the illicit motive was a cause
—not necessarily the sole cause—of the persecution. See Lukwago v.
Ashcroft, 329 F.3d 157, 170 (3d Cir. 2003) ("A persecutor may have
multiple motivations for his or her conduct, but the persecutor must
be motivated, at least in part, by one of the enumerated grounds.")
(citing Chang v. INS, 119 F.3d 1055, 1065 (3d Cir. 1997)); Borja v.
INS, 175 F.3d 732, 735 (9th Cir. 1999) (en banc) (holding that proof
of persecution "solely" on account of protected status is not required);
Osorio v. INS, 18 F.3d 1017, 1028 (2d Cir. 1994) (stating that "perse-
cution on account of" does not mean "persecution solely on account
of"); see also Girma v. INS, 283 F.3d 664, 667-68 (5th Cir. 2000) (per
curiam) (following Borja and Osorio and applying a "mixed motive
analysis"). However, the Immigration and Naturalization Act "makes
motive critical," and the applicant "must provide some evidence of it,
direct or circumstantial." Elias-Zacarias, 502 U.S. at 483. As noted
above, the statute requires an applicant to prove such motivation by
a preponderance of the evidence.

   In support of his claim that Mara 18 was motivated in part by his
familial membership, Appellant points to three pieces of evidence
within the record: first, the testimony of an expert witness, credited
by the IJ, who testified in an affidavit that "Mara 18 teaches that
refusing to join . . . will result in their death or the deaths of their
loved ones." J.A. 70 ¶ 5; second, the testimony of his brother Rubilio
that every young member of his family has been targeted by Mara 18;
lastly and relatedly, Petitioner’s testimony that Mara 18 sent a letter
to his family with an explicit reference to his brother Edgar.

   Our determination of whether an illicit motive exists such that the
persecution falls within the ambit of the statute presents a narrow fac-
tual inquiry. In this respect, our hands are tied by the great deference
owed to the Attorney General’s determination. In this case, while
Petitioner presented expert testimony that Mara 18 targets family
members of those who refuse to join, the expert further testified
regarding Mara 18’s reasons for doing so. He stated: "Mara 18 will
target a family member of an individual who they have already killed
for refusing to join the gang. This is because the gang fears that if it
does not target that person, that person will seek revenge on Mara 18
by joining a rival gang." J.A. 70 ¶ 6. The IJ, however, found as a mat-
12                      LOPEZ-SOTO v. ASHCROFT
ter of fact that Mara 18 did not target Petitioner for such reasons,
explicitly refuting that proposition. Supra note 7. Specifically, the IJ
stated:

     There is no evidence that [Mara 18] believed that [Peti-
     tioner] would take revenge in 1999, nine years later. . . .
     And it is, as I’ve stated in my credibility finding, implausi-
     ble that [Mara 18] would believe that he could take revenge
     on them, and revenge was not mentioned in any of the let-
     ters.

     There is no evidence that the respondent was going to join
     a rival gang and take revenge on the Ma[ ]ra 18 group.
     There is no evidence that the group believed he would join
     a rival gang. As I’ve stated, if they believed that, it is the
     opinion of the Court he would have been killed earlier.

Oral Decision at 10-11 (J.A. 506-07). Similarly, the IJ found that at
least one of Mara 18’s threats to Petitioner did refer to Edgar, but the
IJ concluded that it did not demonstrate that Petitioner was recruited
"on account of" Edgar, as opposed to the fact that Petitioner was a 16-
year-old male living in the area whose brother happened to have been
killed by the same gang. In fact, undisputed record evidence indicates
that gang violence in Guatemala has reached pandemic proportions
and that over 10,000 children are in gangs in Guatemala and that
"young males" are a target of gang violence. Indeed, Petitioner’s
expert witnesses gave affidavit testimony stating that Guatemalan
gang violence is an "epidemic" and that boys and young men "often
face torture or murder if they do not join." See J.A. 59-62, 69-70.

   Moreover, in examining the motivation of Mara 18, the record
reflects that the gang did not threaten Petitioner concerning his broth-
er’s death until, at the earliest, September 1999, when Petitioner’s
parents received a letter from the gang instructing Petitioner to meet
the gang on November 15, 1999 at Rio de Paz, the place where the
gang killed his brother. See id. 18, 415-16. This letter arrived after
Petitioner had left for Puerto Barrios and at least eight months after
the gang’s initial contact with Petitioner in the park in January 1999.
During this eight month period, from the initial incident to the last let-
ter, Petitioner testified that the gang continuously threatened him:
                         LOPEZ-SOTO v. ASHCROFT                         13
       They said that if I didn’t join them, that they were going to
       kill me. They said that I would have everything with them,
       money, drugs, everything. I never listened. I never paid
       attention to them. But by seeing that they were threatening
       - - threatening me by death and that I couldn’t leave, I - -
       we decided that I had to leave the country.

Id. at 414. However, none of these repeated threats ever mentioned
Petitioner’s brother until after Petitioner had fled his home. Id. If the
gang was motivated even in part by Petitioner’s familial relationship,
the evidence in the record should show that at some point during these
continuous threats the gang threatened him because of his relationship
with his brother.12

   On these bases, we are not compelled to conclude that the IJ’s
determination that Petitioner failed to prove his case by a preponder-
ance of the evidence is one a reasonable judge could not make. On
this record there is no evidence so compelling that no reasonable fact-
finder could fail to find causation. Specifically, the only piece of evi-
dence Petitioner presents regarding causation is his brother’s
affidavit, stating:

       Because of my family’s continued opposition to Mara 18,
       gang members have targeted young male members of my
       family for recruitment. I believe that Mara 18 is particularly
       attracted to young male members of my family because of
       our demonstrated resistance to joining. Because of our con-
       tinued resistance, Mara 18 has threatened and attempted to
       kill off the young male members of my family.
  12
    The IJ’s factual finding that Mara 18 threatened Petitioner concern-
ing his brother’s death in the January 1999 park incident, supra I.A., is
favorable to Petitioner, but contradicted by Petitioner’s own testimony.
A determination of ineligibility for asylum or withholding is upheld if
supported by substantial evidence on the record considered as a whole.
Elias-Zacarias, 502 U.S. at 481. Viewing the record as whole, it does not
establish that Mara 18 threatened Petitioner with his brother’s death
until, at the earliest, September 1999 thus significantly undermining Peti-
tioner’s argument that he was targeted "on account of" his family mem-
bership.
14                      LOPEZ-SOTO v. ASHCROFT
J.A. 45-46 ¶ 5 (emphasis added). Besides that affidavit, Petitioner
largely presents evidence of correlation. In finding that Petitioner’s
evidence would not compel a reasonable fact finder to conclude that
he was persecuted "on account of" his family membership, we recog-
nize that a reference to an event does not demonstrate that what fol-
lows is "because of" that event. To illustrate: stating that Petitioner
would be killed "like Edgar" is not necessarily the same as declaring
he would be killed "because" Edgar was killed. Rather, the reference
to Edgar — as the IJ found — could be observation, not a statement
germane to causation.

   For Mara 18 to threaten Petitioner in the letter by reminding him
of Edgar’s death is admittedly vicious and terrifying. However, the IJ
and the BIA reached the factual conclusion that, in this context, such
a comment was essentially a normative, anecdotal statement that put
Petitioner on notice that Mara 18 knew his brother was Edgar, whom
they killed nine years earlier. In that regard, the statement is materi-
ally different than one compelling a finding of causation, e.g., "be-
cause your brother did not join our gang nine years ago, we will kill
you." Compare Gonzales-Neyra v. INS, 122 F.3d 1293, 1296 (9th Cir.
1997) (reversing a BIA determination and holding applicant was per-
secuted "on account of" his political opinion where threats to his life
and business "were made after the guerillas learned of his political
orientation"), and Gebremichael, 10 F.3d at 36 (finding persecution
"on account of" family membership where Ethiopian security forces
persecuted applicant in an effort to force him to reveal his brother’s
whereabouts).

   Thus, under our limited and deferential standard of review, we can-
not say that it is unreasonable to find as did the BIA on these facts.
We take pains to make our reasoning as clear as possible: we do not
find that evidence like the Petitioner’s could not support a determina-
tion by the IJ and the BIA that Lopez-Soto was targeted on account
of his family status among other variables. Rather, we hold only that
the evidence does not compel such a conclusion. For, of course, if an
applicant "seeks to obtain judicial reversal of the BIA’s determina-
tion, he must show that the evidence he presented was so compelling
that no reasonable factfinder" could find otherwise. Elias-Zacarias,
502 U.S. at 483-84.13 Stated otherwise, we do not conclude that the
  13
   Cf. Lukwago, 329 F.3d at 171-72 (rejecting the notion that finding of
causation was compelled in light of record revealing that rebel force "in-
                         LOPEZ-SOTO v. ASHCROFT                            15
BIA’s determination, that Mara 18’s desire to harm Petitioner was not
on account of his relationship to Edgar, is unsupported by substantial
evidence.14

discriminately persecute[d] civilians"); Amanfi v. Ashcroft, 328 F.3d 719,
727 (3d Cir. 2003) (stating "[s]ince we have a very deferential standard
of review of the BIA’s findings of fact and may only reverse these find-
ings if the evidence compels us to do so [citation], we must affirm the
BIA’s conclusion that [applicant] was not persecuted on account of his
religion, but rather because of retaliation in response to a personal dis-
pute involving his father."); Jahed v. INS, 356 F.3d 991, 1003 (9th Cir.
2004) (Kozinski, J., dissenting) ("Whether persecution is ‘on account of’
a petitioner’s political opinion is a question of fact; it turns on evidence
about the persecutor’s motives. Here, the IJ found that ‘[t]he actions of
the soldier appeared motivated by his isolated desire for money, not by
the applicant’s political opinion.’ . . . The record amply supports the IJ’s
findings.").
   At oral argument, Petitioner repeatedly proffered that Del Carmen
Molina v. INS, 170 F.3d 1247 (9th Cir. 1999), supported his argument
that he was persecuted on account of his family membership. In Del Car-
men Molina, guerillas in El Salvador targeted an applicant’s cousins
because they had served in the military. The guerillas wrote notes to the
applicant, telling her that they wanted to speak with her about her cous-
ins and if she did not comply they would retaliate. Id. at 1249. The Ninth
Circuit reversed the IJ’s conclusion that these efforts to contact the appli-
cant did not amount to past persecution and held the notes were akin to
death threats. Id. Del Carmen Molina, however, primarily concerns the
"persecution" prong of the Immigration and Naturalization Act, not the
prong at issue here, i.e., whether persecution occurred "on account of"
group membership. For in Del Carmen Molina, the court held that the
applicant offered uncontradicted, credible testimony that she had been
threatened "on account of" her political opinion. Id. at 1250.
   14
      Lopez-Soto sought withholding of removal as an alternative to asy-
lum. It is well settled that eligibility for withholding of removal is subject
to a more demanding standard than that for asylum. See, e.g., Ngarurih,
371 F.3d at 189 n.7. Because Petitioner fails to satisfy the lesser stan-
dard, he clearly cannot demonstrate eligibility for withholding of
removal.
16                      LOPEZ-SOTO v. ASHCROFT
                                   IV.

   Petitioner further argues that he is entitled to withholding of
removal and protection pursuant to Article 3 of the United Nations
Convention Against Torture (the "Convention" or "CAT"). See United
Nations Convention Against Torture and Other Forms of Cruel, Inhu-
man or Degrading Treatment or Punishment, Dec. 10, 1984, 23 I.L.M.
1027, 1465 U.N.T.S. 85. Under the Convention, the United States will
not "expel, extradite, or otherwise effect the involuntary return of any
person to a country in which there are substantial grounds for believ-
ing the person would be in danger of being subjected to torture." For-
eign Affairs Reform and Restructuring Act of 1998, Pub. L. No. 105-
277, Div. G, Title XXII, § 2242, 112 Stat. 2681 (1998) (codified as
note to 8 U.S.C. § 1231); see Elien v. Ashcroft, 364 F.3d 392, 398 (1st
Cir. 2004) (discussing implementation of the Convention); Khouzam
v. Ashcroft, 361 F.3d 161, 162-63, 166-71 (2d Cir. 2004) (discussing
the Convention with exhaustive detail). The Convention was made
judicially enforceable through 8 C.F.R. §§ 208.16(c), 208.18(b)(2).
Pelinkovic v. Ashcroft, 366 F.3d 532, 535 (7th Cir. 2004).

   As we have recently noted in Camara v. Ashcroft, ___ F.3d ___,
2004 WL 1753535 (4th Cir. Aug. 6, 2004), Convention claims are
analytically distinct from asylum claims and judged under a different
standard. In this case, to be entitled to relief under the Convention,
Petitioner must establish that "it is more likely than not" that he would
be tortured15 if returned to Guatemala, 8 C.F.R. § 208.16(c)(2), and
such torture "is inflicted by or at the instigation of or with the consent
or acquiescence of a public official or other person acting in an offi-
cial capacity," id. § 208.18(a)(1) (emphasis added).

     Here, neither the IJ nor the BIA disputed that it was more likely
  15
     The Convention regulations define "torture" as "any act by which
severe pain or suffering, whether physical or mental, is intentionally
inflicted on a person for such purposes as obtaining from him or her or
a third person information or a confession, punishing him or her for an
act he or she or a third person has committed or is suspected of having
committed, or intimidating or coercing him or her or a third person, or
for any reason based on discrimination of any kind." 8 C.F.R.
§ 208.18(a)(1).
                        LOPEZ-SOTO v. ASHCROFT                         17
than not that Lopez-Soto would be tortured if removed. Rather, the
BIA concluded that Petitioner "failed to establish eligibility for relief
under the Convention Against Torture because he has not shown that
the government acquiesces in the torturous activities of the gang, the
Mara 18." BIA slip op. at 1 (J.A. 517); see also Oral Decision at 13-
14 (J.A. 509-10) (IJ’s holding that Lopez-Soto was not eligible). The
only question, then, is whether the conclusion that the government
does not acquiesce in such torturous activities is supported by sub-
stantial evidence.

   Petitioner argues that the BIA and IJ committed legal error in
focusing exclusively on the national government’s acquiescence —
rather than that of local authorities — which requires, at minimum,
a remand to the BIA for it to determine whether local government
officials acquiesced in the torturous activities of Mara 18. See Br. for
Pet. at 32; see also Zheng, 332 F.3d at 1191-92 (discussing acquies-
cence of local Chinese officials in smuggler’s torturous acts); Ali v.
Reno, 237 F.3d 591, 598 (6th Cir. 2001) (finding no acquiescence
based on actions of the local level of a national police force). The
government argues that Petitioner is barred from raising the argument
regarding acquiescence of local government because he failed to raise
it before the IJ or BIA. Br. for Gov’t at 25. The government’s argu-
ment is misplaced; the record demonstrates that Petitioner has contin-
uously advanced his CAT claims with reference to local as well as
national authorities. See J.A. 6; Supp’l App. 18, 32. Despite this, even
accepting arguendo Petitioner’s argument that the IJ and the BIA
committed a legal error by not analyzing acquiescence of local gov-
ernment officials, we find that the BIA’s holding that the government
does not "acquiesce" in Mara 18’s activities is supported by substan-
tial evidence.

   "Acquiescence" as used in 8 C.F.R. § 208.18 does not require
"knowing acquiescence" in or "willful acceptance" of such torture.
See Zheng, 332 F.3d at 1194. Rather, "[a]cquiescence of a public offi-
cial requires that the public official, prior to the activity constituting
torture have awareness of such activity and thereafter breach his or
her legal responsibility to intervene to prevent such activity." 8 C.F.R.
§ 208.18(a)(7) (emphasis added); accord Zheng, supra. To qualify for
relief under the Convention, Petitioner must "prove that the torture
inflicted by [Mara 18] would be carried out with the awareness of the
18                       LOPEZ-SOTO v. ASHCROFT
[local] government officials. That awareness includes ‘both actual
knowledge and "willful blindness."’" Zheng, 332 F.3d at 1194 (cita-
tions omitted); see also Khouzam, 361 F.3d at 170 (following Zheng
and applying willful blindness standard); Ontunez-Tursios v. Ashcroft,
303 F.3d 341, 354 (5th Cir. 2003) ("‘Willful blindness’ suffices to
prove ‘acquiescence.’") (citation omitted). Here, Petitioner made no
such showing.

   While the BIA affirmed the IJ, who acknowledged that the Guate-
malan government is powerless to stop Mara 18 and has a dysfunc-
tional justice system, supra at 6, the record nonetheless lacks
evidence in support of local "acquiescence." Rather, the IJ found —
as is clear from Petitioner’s testimony — that other than reporting the
death of Edgar to authorities,16 Petitioner’s family did not seek help
of the police or other authorities. See Oral Decision at 7 (J.A. 503)
("[Petitioner] did not go to the police with that letter because he
believed that it would do no good to go to the police and feared that
there might be retaliation on his family if he went to the police.").
While the record may show that, in the abstract, government officials
know of Mara 18’s activities, and are generally unable to stop them,
it does not show — as Petitioner must — that local government offi-
cials demonstrate "willful blindness" to the torture of their citizens by
third parties. Zheng, 332 F.3d at 1196. Here, Lopez-Soto failed to
make the appropriate showing that the local officials were aware of,
let alone willfully blind to, the harassment suffered by Petitioner, his
cousin Elmer, or other family members.17 Accordingly, we deny
Lopez-Soto’s petition for review of his CAT claim.
  16
      The transcript of the IJ’s oral ruling states "the father didn’t report
to the police the names of individuals he believed were involved in the
killing of his son, and that the perpetrators were not caught." In re Lopez-
Soto, No. A 77 693 585 (Apr. 19, 2001), Oral Decision at 6 (J.A. 502).
The transcript seemingly contains a typographical error, however. See
Br. for Pet. at 36 n.11 (arguing the IJ’s oral decision contains a typo-
graphical error). The record contains a notarized police report filed by
the father, see J.A. 89-94, and nowhere did the IJ state that he did not
accept the validity of the report.
   17
      For example, while Petitioner did testify that his brother’s killers
"were never even caught or punished" and that his father "tried to prose-
cute the murderers," he also noted that "the two assassins ran away after
the murder." J.A. 15. Thus, the testimony is not that the government was
willfully blind or otherwise acquiescent in the violence. Rather, the evi-
dence reveals that the murders escaped.
                        LOPEZ-SOTO v. ASHCROFT                         19
                                   V.

   For the reasons stated above, we conclude that the BIA did not err
in denying Lopez-Soto’s claims for asylum relief or protection under
the Convention. Accordingly, we deny Lopez-Soto’s petition for
review.

                                                   PETITION DENIED

MICHAEL, Circuit Judge, dissenting:

   Rutilio Lopez-Soto should be granted asylum in the United States.
He is the youngest of three brothers, all of whom have been threat-
ened with death by the Mara 18 street gang in Guatemala. One
brother died after being stabbed eighteen times by Mara 18, and the
other fled to the United States as a result of the gang’s threats. Rutilio
fled Guatemala with his cousin Elmer Lopez Mejia after they, too,
were threatened by Mara 18. Elmer did not make it to the United
States; he was caught in Mexico and returned to Guatemala, where he
was promptly shot and killed by the gang. Elmer’s brother Danny was
also shot by Mara 18 just a few months after Elmer was killed. The
immigration judge (who was affirmed summarily by the BIA) found
all of these facts, but he denied Rutilio asylum after concluding that
he was not persecuted "on account of" his family membership. The
IJ also denied asylum for the alternative reason that Rutilio could
safely relocate within Guatemala, even though Mara 18 was hounding
him as he fled. The majority affirms the IJ’s denial of asylum on the
ground that Mara 18 did not persecute Rutilio on account of his fam-
ily membership. I respectfully dissent because any reasonable fact-
finder would have to conclude the opposite.

                                    I.

   The following facts, many of which come from Rutilio
Lopez-Soto’s testimony and affidavit, are undisputed. Mara 18 began
targeting the Lopez-Soto family in 1990, when Rutilio, the asylum
applicant, was eight years old. The gang approached Rutilio’s twenty-
two-year-old brother Edgar, who had just been discharged from the
Guatemalan army. As the immigration judge found, Edgar’s military
20                     LOPEZ-SOTO v. ASHCROFT
training made him an attractive candidate for recruitment by the gang.
Edgar knew he would endanger himself by resisting the gang, but he
was "very religious" and for this reason "would never join a gang."
J.A. 46. When Edgar was attending a party in the town of Rio de Paz
on April 15, 1990, two Mara 18 members killed him by stabbing him
eighteen times; the killers were reported to the police, who did noth-
ing. After Edgar’s death the gang targeted Rubilio, Rutilio’s twenty-
year-old brother, also an army veteran. The gang warned Rubilio that
if he did not join, he, too, would be killed. After consulting with his
parents, Rubilio decided that it would be safer for his family and for
him if he left Guatemala. Rubilio fled to the United States in 1990,
the same year Edgar was killed.

    Mara 18 targeted Rutilio in early 1999, after he turned sixteen.
Rutilio and his cousin Elmer Lopez Mejia were in a park (in their
home town of Quesada) when they were approached by a large group
of Mara 18 members. The boys were told that if they did not join the
gang, they would be killed. Mara 18 has a practice of targeting family
members of persons it has killed for refusing to join "because the
gang fears that if it does not target [the family members], [they] will
seek revenge on Mara 18 by joining a rival gang." J.A. 70. (Joining
a rival gang, however, does not ensure safety. Mara 18 kills rival gang
members, too, and if the victim bears the rival gang’s tattoo, Mara 18
"will cut the flesh bearing the tattoo from the victim’s body and leave
it in a place where members of that rival gang will find it." J.A. 76.)
In the summer of 1999, Rutilio and Elmer received threatening letters
from Mara 18 at their homes. The boys fled in September to Puerto
Barrios, a town seven hours away from Quesada, their hometown. In
Puerto Barrios they stayed with a friend of Rutilio’s father while they
prepared to leave Guatemala. During the time (roughly a month) that
Rutilio and Elmer were in Puerto Barrios, Rutilio’s family continued
to receive threatening letters from Mara 18. The last two letters
warned Rutilio that if he did not join the gang, he would be stabbed
eighteen times just as his brother Edgar was. Mara 18 pressed Rutilio
for an answer, and the last letter instructed him to meet the gang on
November 15 in Rio de Paz, the place where Edgar was murdered.
The gang added that it knew Rutilio intended to flee the country and
warned that any such effort would be futile. This last letter prompted
Rutilio’s father to call Rutilio and tell him that he "must flee Guate-
mala immediately." J.A. 19. Rutilio, like his father, feared that if he
                       LOPEZ-SOTO v. ASHCROFT                        21
did not "show [his] allegiance to the gang" by meeting it in Rio de
Paz, Mara 18 would find him and murder him. J.A. 18-19. After Mara
18 targeted Rutilio, he twice applied for a visa at the United States
embassy in Guatemala, but he was denied the document each time.

   In November 1999 Rutilio and Elmer left Guatemala and traveled
north through Mexico, by bus and by hitchhiking, in an effort to reach
the United States. Rutilio took only clothing, food, money, and a map.
Whenever the boys ran out of money, they would work on a construc-
tion job for a day or so, until they made enough to resume their travel.
As they journeyed northward, the boys tried to avoid Mexican immi-
gration checkpoints; however, at a bus stop in Oaxaca, immigration
officers spotted the boys and released dogs in an effort to catch them.
The two started running, but Elmer fell down, was caught, and
deported to Guatemala. Within days of his return, Elmer was shot in
the head by Mara 18. (Three months later Elmer’s younger brother,
Samuel (Danny) Lopez Mejia, was shot five times by Mara 18. Danny
recovered from his wounds and was able to flee Guatemala.) In the
meantime, Rutilio managed to evade the Mexican authorities in
Oaxaca, and he resumed his journey toward the United States. He
arrived at the Texas border on December 22, 1999, with only his map,
and he was detained by the INS. Rutilio contacted his family from the
INS detention center in January 2000 and learned of Elmer’s death.
A short time later he learned about the shooting of his other cousin,
Danny. At the hearing in his removal proceeding, Rutilio was asked
what would happen if he was returned to Guatemala. He replied, "I
would only arrive to receive my death." J.A. 425.

   The immigration judge found Rutilio’s testimony "credible with
two exceptions." J.A. 500. The IJ rejected only Rutilio’s opinions that
"the [Maras] feared that [he] would take revenge [on them] because
of the killing of his brother, and also that [the Maras] would take
revenge [on Rutilio] because they feared he would join a rival gang."
J.A. 500. The IJ explained that Rutilio "is a religious person and
against violence," and therefore "it would be implausible that [the
Maras] would impute to him the belief that he would take revenge on
them." J.A. 500-01. The IJ added that if the gang had believed Rutilio
might take revenge on it for killing his brother, "he would have been
killed earlier." J.A. 507. The IJ further concluded that Mara 18 did not
fear that Rutilio would join a rival gang. According to the IJ, no evi-
22                     LOPEZ-SOTO v. ASHCROFT
dence suggested that Mara 18 believed Rutilio would join a rival
gang, and Rutilio’s religious beliefs made it unlikely he would join
such a gang. Because the IJ reasoned that Mara 18 was not likely to
believe either that Rutilio would avenge his brother’s death or that he
would join a rival gang, the IJ concluded that Rutilio was not targeted
on account of his family. Rather, the IJ determined that Rutilio "was
being recruited because he was 16 years-old and a male in that area,
and not because of any family reasons." J.A. 507. The IJ therefore
denied the application for asylum. In the alternative, the IJ denied the
application on the ground that Rutilio "could have relocated to other
areas of Guatemala." J.A. 509. Rutilio could relocate, the IJ found,
because he "drove seven hours away [from home] to Puerto Barrios,
where he worked briefly, stayed there for one month and had no prob-
lem with the [Maras]." Id. The majority affirms based on the IJ’s first
determination, so it does not reach the alternative ground.

                                  II.

   To be eligible for asylum as a refugee, Rutilio Lopez-Soto must
show (1) that he has a well-founded fear of persecution "on account
of" his "membership in a particular social group," in this case, his
family and (2) that he cannot reasonably relocate elsewhere in Guate-
mala. 8 U.S.C. §§ 1158(b)(1), 1101(a)(42) (2003)); Cruz-Diaz v. INS,
86 F.3d 330, 331 (4th Cir. 1996).

                                  A.

   No one disputes that Rutilio has a well-founded fear of persecution;
the critical issue is whether his fear is on account of his family mem-
bership. As the majority correctly points out, for an asylum applicant
to fear persecution "on account of" his family membership, the perse-
cution need not stem solely from family membership. Rather, the
applicant "falls within the statute so long as the illicit motive [his
family membership] was a cause — not necessarily the sole cause —
of the persecution." Ante at 11 (emphasis in original). See also Luk-
wago v. Ashcroft, 329 F.3d 157, 170 (3d Cir. 2003) (explaining that
persecutor "may have multiple motivations" as long as one of those
motivations is "one of the enumerated grounds"); Borja v. INS, 175
F.3d 732, 735 (9th Cir. 1999) (en banc) (holding that persecution "on
account of" does not mean "solely on account of) (emphasis in origi-
                       LOPEZ-SOTO v. ASHCROFT                         23
nal). The burden of establishing the persecutor’s motive is straightfor-
ward: the applicant must simply "provide some evidence of [illicit
motive], direct or circumstantial." Ante at 11 (quoting INS v. Elias-
Zacarias, 502 U.S. 478, 483 (1992) (emphasis in original). At the
hearing the applicant must prove his persecutor’s motive by a prepon-
derance of the evidence, the majority holds. Id. Of course, the "testi-
mony of the applicant, if credible, may be sufficient to sustain the
burden of proof without corroboration." 8 C.F.R. § 208.13(a) (2004).

   We owe substantial deference to an immigration judge’s factual
determinations; we treat them as "conclusive unless any reasonable
adjudicator would be compelled to conclude to the contrary." 8
U.S.C. § 1252(b)(4)(B). See also Elias-Zacarias, 502 U.S. at 483-84
(BIA’s determination that applicant is not eligible for asylum can be
reversed only if the evidence is "so compelling that no reasonable fac-
tfinder could fail to find the requisite fear of persecution"). Neverthe-
less, when the IJ’s "findings and conclusions are based on inferences
or presumptions that are not reasonably grounded in the record," they
are not sustainable on review. Dia v. Ashcroft, 353 F.3d 228, 249 (3d
Cir. 2003) (en banc). Further, when an IJ rejects an applicant’s testi-
mony as unworthy of belief, he must provide "specific, cogent rea-
sons" for doing so; and in reviewing the IJ’s credibility
determinations, we must "examine the record to see whether substan-
tial evidence supports [the determinations] and [decide for ourselves]
whether the reasoning employed by the IJ is fatally flawed." Gui v.
INS, 280 F.3d 1217, 1225 (9th Cir. 2002). The IJ’s legal determina-
tions are reviewed de novo. Tarvand v. INS, 937 F.2d 973, 975 (4th
Cir. 1991). The IJ’s decision to deny Rutilio asylum cannot be sus-
tained under these standards. First, in concluding that Mara 18 did not
persecute Rutilio because of his family membership, the IJ made a
series of faulty inferences stemming from his finding that Rutilio’s
family is religious. See Del Valle v. INS, 776 F.2d 1407, 1413 (9th
Cir. 1985) (conclusions reached through unreasonable inferences are
not supportable). Second, the IJ failed to apply the principle that per-
secutors may have multiple motives so long as a statutory motive
(here, family membership) played some part in the persecution. When
this principle is applied to the evidence, it compels the conclusion that
Rutilio’s persecution was on account of his family membership.
24                      LOPEZ-SOTO v. ASHCROFT
                                   B.

   Mara 18 targets family members of those who resisted recruitment
(and were killed as a result) because the gang fears that the surviving
family members will either seek revenge on Mara 18 directly or join
a rival gang. After finding that Rutilio was not likely to take either
course, the IJ inferred that Mara 18 did not view Rutilio as a threat.
Both Rutilio and his brother, Rubilio, testified that their opposition to
Mara 18 stemmed from their religious faith. Also, when Rutilio’s
father was approached by Edgar’s army friends who offered to avenge
Edgar’s death, the father said he did not "want[ ] to take vengeance,"
but would "leave it up to the Good Lord." J.A. 409. Based on this and
other evidence, the IJ found that "[Rutilio] and [his] entire family are
practicing Evangelical Christians who are opposed to criminal activity
and opposed to organizations that violate the law" and that Rutilio
was not likely to avenge his brother’s death or join a rival gang. J.A.
501. This finding led the ALJ to infer that "it would be implausible
that [the Maras] would" harbor "the belief that [Rutilio] would take
revenge on them personally." J.A. 501. After inferring that the Maras
would not view Rutilio as a threat, the IJ then concluded that Rutilio
was not persecuted on account of his relationship to his brother.

   The IJ’s chain of reasoning is supported by speculation and faulty
inference, not by substantial evidence. There is no evidence that the
Mara 18 knew that Rutilio was religious or that he was unlikely to
seek revenge or join a rival gang. See Del Valle, 776 F.2d at 1413
(conclusions must be based on substantial evidence, not conjecture).
As a result, there was no basis for the IJ to suppose that the gang
would have treated Rutilio any differently than the family members
of others it failed to recruit and then killed. Even had Mara 18 both
known of Rutilio’s religious beliefs and believed that he was unlikely
to pose a threat, it still does not follow that Rutilio was not persecuted
on account of family membership. Indeed, it was consistent with the
gang’s regular practice for it to target Rutilio in retaliation for his
brother’s refusal to join. Moreover, Rutilio’s opinions on why he and
his family members were targeted are superfluous. The IJ was free to
reject those opinions, but they cannot be used to defeat Rutilio’s basic
claim of persecution. At bottom, Rutilio is only required to provide
some evidence that the gang did in fact target him partly because of
his family. Rutilio has done this by showing a pattern of Mara 18
                        LOPEZ-SOTO v. ASHCROFT                          25
retaliation against him and his family members as a result of his
brother Edgar’s refusal to join the gang.

   The IJ also speculated that if Mara 18 actually "believed [Rutilio]
would join a rival gang," then "he would have been killed earlier."
J.A. 507. This statement has no support in the record and ignores
Mara 18’s interest in filling its ranks in addition to eliminating its ene-
mies. Rutilio was only eight years old when his older brother was
stabbed, and an eight-year-old boy was no threat to the gang. When
Rutilio reached his mid teens — old enough to pose a threat — the
gang forced him to show his allegiance or face death. In short, the
record makes clear that Mara 18 knew that Rutilio was the brother of
Edgar, whom the gang murdered, and the gang threatened Rutilio
with reminders of his brother’s brutal murder. The inquiry into
whether Rutilio was persecuted on account of family membership
should begin with these facts.

   Moreover, the inquiry must proceed on the premise that family
membership need only play a partial role in Mara 18’s motivation.
The evidence about Mara 18’s general methods combined with its
actions against Rutilio and his family compel the conclusion on
review that Mara 18 persecuted Rutilio at least partly "on account of"
family membership. Rutilio’s brother, Rubilio, stated in his affidavit
that "[b]ecause of my family’s continued opposition to Mara 18, gang
members have targeted young male members of my family for
recruitment. I believe that Mara 18 is particularly attracted to young
male members of my family because of our demonstrated resistance
to joining." J.A. 45. Other evidence establishes that "Mara 18 teaches
[its targets and young members] that refusing to join and leaving the
gang will result in their death or the deaths of their loved ones." J.A.
70. Indeed, after Edgar, the original target in the Lopez-Soto family,
refused to join the gang and was killed, both of his brothers were per-
secuted. The gang, even nine years later, recalled Edgar’s death and
told Rutilio in at least two threatening letters that if he did not join,
he would meet the same fate as his murdered brother. Mara 18
focuses its general recruiting on young males "who demonstrate
strength and courage," especially those with military training. J.A. 76.
Rutilio, of course, had no military training, which indicates that he
was targeted because of his relationship to his brother Edgar. And
after Rutilio’s cousin and companion in flight, Elmer, was returned by
26                      LOPEZ-SOTO v. ASHCROFT
the Mexican authorities to Guatemala, Mara 18 promptly murdered
Elmer and shot Elmer’s brother Danny. The threats against Rutilio,
with repeated references to Edgar, and the attacks against other family
members, are undisputed. These actions demonstrate that Mara 18
remembers those who refuse to join with it and retaliates against them
and their family members. A reasonable factfinder would have to
conclude that Mara 18 was motivated at least partly on account of
family membership in carrying out this systematic persecution.

                                   C.

   The majority dismisses the pattern of persecution against Rutilio
and his family as a mere "correlation" of events. Ante at 14. Explain-
ing that "a reference to an event does not demonstrate that what fol-
lows is ‘because of’ that event," the majority asserts that threats that
Rutilio would be killed "like Edgar" are "not necessarily the same as
declaring he would be killed ‘because’ Edgar was killed;" in other
words, Mara 18’s references to Edgar "could be observation[s], not [ ]
statement[s] germane to causation." Id. Though any reasonable target
of the statement, "join us or be killed like your brother Edgar," would
understand it as a threat based on a family connection, the majority
treats it as "essentially a normative, anecdotal statement that put
[Rutilio] on notice that Mara 18 knew his brother was Edgar, whom
they killed nine years earlier." Id. The majority explains that had
Mara 18 told Rutilio, "‘because your brother did not join our gang
nine years ago, we will kill you,’" it would have "compel[led] a find-
ing of causation." Id. Thus, the majority concludes, Rutilio "largely
presents evidence of correlation" rather than evidence of causation or
motive. I respectfully disagree.

   In Elias-Zacarias the Supreme Court acknowledged that an appli-
cant for asylum "cannot be expected to provide direct proof of [causa-
tion, that is,] his persecutors’ motives." 502 U.S. at 483. For this
reason, "[a]n applicant for asylum need not show conclusively why
persecution occurred in the past or is likely to occur in the future . . .
[but] must produce evidence from which it is reasonable to believe
that the harm was motivated, at least in part, by an actual or implied
protected ground." Borja, 175 F.3d at 736 (internal citation and quota-
tion marks omitted). See also In re S-P-, 21 I & N Dec. 486, 495
(1996) ("The task of the alien is to demonstrate the reasonableness of
                       LOPEZ-SOTO v. ASHCROFT                         27
a motivation which is related to one of the enumerated grounds.")
(internal quotation marks omitted). Indeed, "[i]n some cases, the fac-
tual circumstances alone may provide sufficient reason to conclude
that acts of persecution were committed on account of . . . one of the
[ ] protected grounds." Ernesto Navas v. INS, 217 F.3d 646, 657 (9th
Cir. 2000) (emphasis added). Rutilio presented factual circumstances
sufficient to prove that he was persecuted on account of his family
membership. As the IJ found, after Edgar refused to join Mara 18, the
gang targeted family members Rubilio, Rutilio, Elmer, and Danny
over a span of nine years, sent letters to Rutilio’s home that ordered
him to meet the gang at the place where Edgar was murdered, and
gave Rutilio the choice of joining the gang or being killed like Edgar.

   The majority tries to downplay Mara 18’s threats to Rutilio that
emphasized the death of his brother Edgar because those threats did
not come until "eight months after the gang’s initial contact with
[Rutilio] in the park in January 1999." Ante at 12. According to the
majority, "[i]f the gang was motivated even in part by [Rutilio’s]
familial relationship, the evidence in the record should show" a threat
that mentioned Edgar at some earlier point. Ante at 13. This argument
overlooks the five-month hiatus between the first threat and the final
series of threats; it also overlooks the context of the threats referring
to Edgar and the expert evidence about Mara 18’s routine practice.
After Mara 18 first threatened Rutilio in early 1999, he managed to
avoid the gang for about five months by hiding in his home. Mara 18
renewed its effort to contact Rutilio when it sent a threatening letter
to his home in July 1999 and again in August. The very next month,
September, the gang sent Rutilio two letters warning that he must join
the gang or be stabbed eighteen times just like his brother Edgar. The
last letter contained Mara 18’s final ultimatum to Rutilio: meet us on
November 15 in Rio de Paz (the place where Edgar was killed) and
join our gang, or be killed like your brother. Mara 18 thus telegraphed
a motive — that Rutilio was being targeted because of family mem-
bership — as soon as it decided to bring matters to a head. This
motive is corroborated by the undisputed affidavit of an expert wit-
ness who confirms that Mara 18 targets the family members of those
it murders for refusing to join the gang. J.A. 70.

   In summary, Rutilio offered ample evidence to prove at the hearing
that he was persecuted on account of his family membership, and this
28                     LOPEZ-SOTO v. ASHCROFT
evidence is sufficiently compelling on review to reverse the IJ’s ulti-
mate finding to the contrary.

                                  III.

   The immigration judge also denied asylum to Rutilio on the alter-
native ground that he could safely relocate within Guatemala. For
asylum to be denied on this basis, the evidence must establish that it
would be reasonable, under all the circumstances, for the applicant to
relocate. 8 C.F.R. § 208.13(b)(2)(ii); Melkonian v. Ashcroft, 320 F.3d
1061, 1069-71 (9th Cir. 2003). Whether internal relocation is reason-
able is determined by "considering whether the applicant would face
other serious harm in the place of suggested relocation; any ongoing
civil strife; administrative, economic, or judicial infrastructure; geo-
graphical limitations; and social and cultural constraints, such as age,
gender, health and social and family ties." Knezevic v. Ashcroft, 367
F.3d 1206, 1214 (9th Cir. 2004). See also 8 C.F.R. § 208.13(b)(3).
The regulations further provide that there is a presumption against an
applicant’s ability to safely relocate once he demonstrates (as Rutilio
has here) that he suffered past persecution. 8 C.F.R.
§ 208.13(b)(1)(i)(B); see Singh, 63 F.3d at 1510-11. There is no need
for an applicant to show countrywide persecution; rather, "the only
relevant question is whether conditions in the country have so
changed that the threat no longer exists upon his return." Singh, 63
F.3d at 1510 (emphasis in original). See also Chanchavac v. INS, 207
F.3d 584, 592 (9th Cir. 2000).

   The IJ observed that "the background information does indicate
that the [Maras] operate throughout the country of Guatemala, and as
I have stated in my findings, the government of Guatemala is unable
to control them;" nevertheless, the IJ concluded that Rutilio could
safely relocate within Guatemala. J.A. 509. The IJ failed to acknowl-
edge the presumption against safe relocation when there is past perse-
cution, nor did he consider any of the relevant factors for assessing
whether relocation would be reasonable. Rather, the IJ’s conclusion
that Rutilio could safely relocate was based solely on the finding that
Rutilio "drove seven hours away to Puerto Barrios, where he worked
briefly, stayed there for one month and had no problem." J.A. 509.

  The proper legal analysis begins with the presumption that Rutilio
cannot safely relocate. The fact that he spent a single month (largely
                        LOPEZ-SOTO v. ASHCROFT                         29
in hiding) in a town seven hours away from his home before fleeing
Guatemala does not overcome this presumption. Nor do other find-
ings by the IJ rebut the presumption against safe relocation. The IJ did
not find changed conditions in Guatemala; to the contrary, he found
that Mara 18 operates countrywide and cannot be controlled.

    Moreover, the IJ’s finding that Rutilio "had no problem" with the
gang the one month he was in Puerto Barrios is not supported by sub-
stantial evidence. During that brief time the gang continued to send
letters to his home, threatening that he would be killed if he did not
meet the Maras in Rio de Paz and warning that he would be killed if
he tried to flee the country. Other evidence establishes that a young
man who rejects membership in Mara 18 will be "relentlessly pursued
. . . as long as he remains in Guatemala." J.A. 62. The IJ’s determina-
tion that Rutilio could relocate is thoroughly flawed: it fails to take
into account the required factors; it fails to give Rutilio the benefit of
the presumption against safe relocation; and the essential factual find-
ing supporting the determination is not supported by substantial evi-
dence. I would therefore vacate the IJ’s determination that it would
be reasonable for Rutilio to relocate within Guatemala. Relocation is
not a lifesaving option.

                                   IV.

   Mara 18 gang members have threatened Rutilio Lopez-Soto with
death, persecuted two of his older brothers and two of his cousins, and
told him that he will meet the same fate as his murdered older brother
if he does not join their ranks. There is extensive evidence concerning
Mara 18’s persecution of the Lopez-Soto family and the gang’s
nationwide activities in Guatemala. This compels the conclusion on
review that Rutilio was persecuted at least partly on account of his
family and that he cannot safely relocate within Guatemala. I would
therefore grant the petition for review, vacate the IJ’s decision, and
remand the case.